Citation Nr: 0939619	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  99-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stroke, secondary 
to service-connected hypertension.

2.  Entitlement to a rating higher than 60 percent for 
service-connected hypertensive heart disease.

3.  Entitlement to a rating higher than 10 percent for 
service-connected hypertension.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, claimed as secondary 
to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from October 1995 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD, as secondary to hypertension.  
The Board notes that the Veteran indicated he desired his 
claim to be stated as hypertension as secondary to PTSD.  
However, the Veteran is already service connected for 
hypertension.  As is discussed in more detail below, the 
medical evidence of record indicates that the Veteran has 
been diagnosed with various mental conditions.  Although not 
claimed by the Veteran, the Board is expanding his original 
claim to include all acquired psychiatric disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

In December 2000 and August 2003, the Board remanded these 
claims for additional development.  

Additionally, the Veteran originally filed a claim of 
entitlement to service connection for a stroke, stating that 
he suffered a stroke in 1990.  However, the Veteran submitted 
with his claim evidence of a diagnosis of a pulmonary 
embolism that occurred in October 1990.  Entitlement to 
service connection for a pulmonary embolism was adjudicated 
in April 1995.  The Veteran submitted a Notice of 
Disagreement in April 1996.  In August 2003, the Board 
remanded the claim for issuance of a Statement of the Case, 
which was sent in October 2006.  To date, no formal appeal 
has been completed for this issue.  If the Veteran wishes to 
reopen the claim of entitlement to service connection for a 
pulmonary embolism, as secondary to hypertension, he may do 
so through the RO.  This issue is REFERRED to the RO for 
appropriate action.

The Veteran has submitted evidence pertaining to the severity 
of his service-connected diabetes mellitus.  The claim for 
entitlement to an increased rating for diabetes mellitus is 
also REFERRED to the RO for appropriate development.

The issues of entitlement to a rating higher than 60 percent 
for service-connected hypertensive heart disease, entitlement 
to a rating higher than 10 percent for service-connected 
hypertension, and entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, claimed as 
secondary to service-connected hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no medical evidence of record that the Veteran 
suffered a stroke or currently has residuals of a stroke.  


CONCLUSION OF LAW

Service connection for a stroke, as secondary to 
hypertension, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the regional 
office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in September 2004 that fully 
addressed the entire notice element.  The letter informed him 
of what evidence was required to substantiate his claims and 
of his and the VA's respective duties for obtaining evidence.  
Although this notice was provided following the initial 
decision by the RO, there is no evidence the Veteran suffered 
a stroke, and as such cannot be awarded any benefits as a 
matter of law.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the Veteran, in light of the Board's decision to deny the 
claim, there has been no prejudice to the Veteran as a result 
of this omission.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and service treatment records.  Additionally, the 
Veteran was provided a VA examination.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Stroke, to 
Include as Secondary to Service-Connected Hypertension

Under the relevant laws and regulations, secondary service 
connection may be established when there is aggravation of a 
Veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
a stroke that he asserts occurred in 1990 and is a result of 
his service-connected hypertension.  

Service treatment records were reviewed.  The entrance 
examination from August 1960 did not note any occurrence of a 
stroke.  There is no indication in the treatment records that 
he suffered a stroke during service.

Post-service treatment records were also reviewed.  VA 
records indicate the Veteran was admitted to the hospital in 
October 1990.  He presented with a deteriorating speech 
pattern and was mildly hypoxic.  It was indicated the Veteran 
might have suffered a possible cerebrovascular accident, and 
it was suggested a ventilation/perfusion lung scan was 
necessary to provide a definitive diagnosis.  A ventilation 
perfusion scan showed massive pulmonary embolus.  A 
computerized tomography (CT) of the head was normal.  There 
was no evidence of myocardial infarction, no dysarrhythmia, 
and no symptoms of heart failure.  The Veteran was diagnosed 
with pulmonary embolus, diabetes, speech disorder possibly 
secondary to paradoxical cerebral embolus, and popliteal 
phlebothrombosis.  An echocardiographic study indicated the 
popliteal thrombosis could have been the source for the 
Veteran's pulmonary emboli.  A stroke was not diagnosed.  

The following month, the Veteran complained of a racing heart 
in November 1990.  It was noted that the Veteran had a 
history of bilateral pulmonary embolism and pulmonary 
hypertension, diagnosed at the VA in October 1990.  A 
ventilation perfusion scan was performed and two new defects, 
one in each lung, were noted, consistent with the high 
probability of a pulmonary embolism.  Based on the perfusion 
scan from October 1990, the treating physician noted that it 
seemed likely that the Veteran developed perfusion defects in 
the right upper lobe and left upper lobe, as well as the 
previous left lower lobe and right lower lobe.  The Veteran 
was diagnosed with multiple pulmonary emboli.  Again, a 
stroke was not diagnosed.

The Veteran was afforded a VA examination in September 1995.  
No history of a stroke was reported and examination did not 
reveal any residuals of a stroke.

The Veteran was afforded an additional VA examination in 
December 1998.  The Veteran reported a history of stroke in 
1990 that affected his speech and that he experienced a 
racing heart at that time.  The examiner found no residuals 
of a stroke upon physical examination.

Although more recent VA outpatient records indicate a history 
of a resolved stroke from 1990, the Board finds this to be 
based on the Veteran's account, as there is no indication in 
the medical records that a stroke was diagnosed.

As such, to date, there has been no diagnosis of a stroke.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Veteran has 
not been diagnosed with a stroke.  There must be competent 
medical evidence of a current disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The claim is 
denied because the Veteran does not meet the first 
requirement for service connection.  He did not have a 
diagnosed stroke, and does not currently suffer from any 
diagnosed residuals of a stroke.  In the absence of a 
diagnosis of a stroke, the other elements of service 
connection for this claim need not be addressed and this 
claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffered from a stroke, and that this condition is related to 
his hypertension.  However, the Veteran's opinion alone 
cannot create the link between his current symptoms and other 
service-connected disabilities.  Where the determinative 
issue requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, because of the absence of a diagnosis of a stroke and 
the absence of a diagnosis of any residuals of a stroke, the 
Board finds that the evidence is against a grant of service 
connection for a stroke, as secondary to hypertension.


ORDER

Service connection for a stroke, as secondary to 
hypertension, is denied.


REMAND

The Veteran is seeking entitlement to increased ratings for 
service-connected hypertensive heart disease and 
hypertension.  The Veteran has asserted that his disabilities 
have become worse since his last VA examinations, which were 
conducted in December 2004.  

A remand is necessary in order to determine the current level 
of severity of the Veteran's hypertensive heart disease and 
hypertension.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  A VA examination is 
necessary to provide a thorough assessment of the Veteran's 
current level of functioning due to his hypertensive heart 
disease and hypertension.

Additionally, the Veteran is seeking entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, claimed as secondary to service-connected hypertension.  
Service treatment records indicate the Veteran received 
psychological treatment during service and was diagnosed with 
several psychological disabilities, including paranoid 
personality disorder in August 1976.  In January 1977, he was 
hospitalized for a transient situational disturbance.  

Post-service treatment records also indicate varying 
psychological diagnoses, such as delayed onset of PTSD, 
generalized anxiety disorder, delusional disorder, and 
psychotic disorder, not otherwise specified.  As the record 
contains numerous diagnoses of various mental conditions and 
an opinion has not yet been obtained regarding whether those 
diagnoses are as likely as not related to the Veteran's 
active service, the Board finds that a remand for an 
additional examination is necessary.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Additionally, any updated records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records.

2.  Afford the Veteran a VA examination 
to determine the level of severity of 
his hypertensive heart disease and 
hypertension.  The examiner should 
identify and completely describe all 
current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 4.104, 
Diagnostic Codes 7007 and 7101.  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file must be made available reviewed by 
the examiner and the examination report 
should note that the claims file was 
reviewed, including service treatment 
records.  

The examiner should specifically offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
psychiatric disorder currently 
demonstrated is related to the 
Veteran's military service, to any 
psychiatric disorder diagnosed during 
service, or developed within one year 
of his discharge from service in 
October 1973.  In doing so, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  The examiner must 
provide the rationale for the opinions 
provided, in a legible report.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


